This cause coming on again to be heard on the transcript of the record, and the same being inspected, the court is of the opinion that there was error in the judgment rendered in this cause on the 29th day of March, A.D.1923, reversing and rendering the judgment that the appellees take nothing by their suit, and that same should be set aside, and that judgment be here rendered that said cause be reversed and remanded to the court below for a new trial. *Page 523 
It is therefore ordered, adjudged, and decreed by the court on its own motion, that the judgment of this court heretofore rendered on the 29th day of March, A.D. 1923, reversing and rendering the judgment in favor of the appellant, be and the same is set aside, and that judgment is here rendered that this cause be and the same is reversed and remanded to the court below for a new trial, and that the appellees First National Bank of Jacksonville (and the First Guaranty State Bank of Jacksonville, Texas) pay all cost of this appeal.
It is further ordered by the court that the officers of this court and the court below recover from the appellant Ed Hall, commissioner of insurance and banking, all cost incurred by said appellant in this appeal, for all of which execution may issue, and this decision be certified below for observance.